Citation Nr: 0721492	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-38 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that the veteran has, 
in essence, filed a claim for peripheral neuropathy.  
However, he has maintained that it was either (i) due to 
service-connected shell fragment wound residuals (retained 
shell fragments), (ii) due to cold injury residuals/frozen 
feet, or (iii) due to a service-connected psychophysiological 
reaction of the central nervous system (now rated as post 
traumatic stress disorder (PTSD)).  

While all three of these theories have been adjudicated 
separately, the Board finds that the issue is correctly 
characterized as listed on the title page and the three 
alternative theories of entitlement will be discussed in 
turn.   


FINDINGS OF FACT

1.  Peripheral neuropathy was not manifest during service.

2.  Peripheral neuropathy was not identified for many years 
after service separation and is unrelated to service. 

3.  Peripheral neuropathy is unrelated to service-connected 
disease or injury.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110,  
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2.  Disability due to peripheral neuropathy is not 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

As noted above, the veteran asserts three separate theories 
of entitlement related to a claim of peripheral neuropathy.  
Initially, he associated peripheral neuropathy with retained 
shell fragments in his legs that he sustained in combat in 
1944.

Subsequently, in March 2005 correspondence, he asserted that 
the "true issue" that needed to be adjudicated was whether 
his peripheral neuropathy was related to a psychiatric 
disorder, variously diagnosed as combat anxiety reaction with 
conversion symptoms, psychoneurosis, mixed type, 
psychophysiological reaction of the central nervous system, 
inadequate personality, and most recently as PTSD.  

Finally, the veteran maintained that peripheral neuropathy 
was the result of frozen feet that he developed while on 
mountain maneuvers in West Virginia in 1942 (according to the 
veteran in an October 2004 statement), in 1943 (according to 
statements made to a VA examiner), or in 1944 (according to 
his wife's statement in April 2006).  The Board will address 
each theory of entitlement.

Due to Retained Shell Fragments

Service medical records reflect that the veteran sustained 
superficial but penetrating wounds in the face, arms, and 
legs due to enemy action when struck by shrapnel in July 
1944.  He underwent debridement and closure of the wounds in 
the legs.  An August 1945 hospitalization note reflected that 
the wounds were healed.  Although he was hospitalized, and 
ultimately discharged from service, due to an anxiety 
reaction, he did not report symptoms consistent with 
peripheral neuropathy and no treating military physician 
diagnosed peripheral neuropathy due to shell fragments.  
Therefore, the Board finds no evidence of peripheral 
neuropathy during active duty.

Post-service medical records reflect that the veteran 
underwent multiple VA examinations, was hospitalized, and had 
outpatient treatment over the years but there was no evidence 
of peripheral neuropathy or any symptoms reasonably 
attributed thereto until November 1967, when he complained of 
tingling and numbness in his legs.  He was diagnosed with 
diabetic neuropathy.  This evidence does not support his 
claim as it associates the numbness and tingling in his legs 
to nonservice-connected diabetes, and not to retained shell 
fragments.

In March 2000, the veteran underwent electrodiagnostic 
studies.  The clinical impression was that the studies were 
abnormal and demonstrated changes suggestive of a generalized 
sensory motor polyneuropathy that was affecting motor fibers 
to a greater degree than sensory fibers.  This appeared to 
the reviewing physician to be a very chronic process.  She 
noted that alternatively the findings could be seen with 
bilateral L5-S1 radiculopathies.  There was some asymmetry of 
the sensory responses with the sensory responses being 
present in the left leg and absent in the right.

In October 2000, the veteran filed his initial claim for 
peripheral neuropathy.  In a follow-up statement, he 
maintained that he was told that peripheral neuropathy was 
caused by the many shell fragments in his legs.  However, the 
records do not support the veteran's assertions.

Specifically, outpatient treatment records reflect diagnoses 
of lumbar stenosis with neuropathy, suggesting a relationship 
between his low back pathology and neuropathy, rather than 
neuropathy associated with shell fragments.  

In April 2003, the veteran underwent a VA neurological 
examination to specifically address the issue of whether his 
shrapnel wounds with retained fragments was related to 
peripheral neuropathy.  After obtaining a medical history 
from the veteran, reviewing the claims file, and conducting a 
physical examination, the examiner concluded:

[d]ue to the generalized nature of his 
documented sensory motor polyneuropathy, 
it is unlikely that this process is 
related to peripheral nerve trauma.  It 
is feasible, however, relatively unlikely 
that retained shrapnel fragments may be 
resulting in toxin such as heavy metal 
exposure resulting in a generalized 
polyneuropathy.  We will obtain 
laboratory evaluation to include 
erythrocyte sedimentation rate, thyroid 
function test, ANA and heavy metal 
screen.  A literature search will be 
undertaken to determine the likelihood of 
toxic polyneuropathy resulting from 
retained shrapnel.

***

A literature review revealed no evidence 
that suggested retained shrapnel could 
cause a peripheral polyneuropathy 
symptoms rarely due to lead intoxication.  
However, this patient has had normal lead 
levels.  Thus the patient's retained 
shrapnel does not appear to be related to 
his neuropathy.

A reasonable reading of the examination report is that the 
veteran's symptoms associated with peripheral neuropathy are 
not, in fact, related to retained shell fragments.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the relevant findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.  

In a September 2003 primary care note, the treating physician 
diagnosed peripheral neuropathy and remarked that it was 
likely a superimposed shrapnel injury but that a neurology 
note was pending.  In the September 2003 neurology note, the 
neurologist related a history of shell fragment wounds and 
the veteran's complaints of numbness since service.  He 
diagnosed peripheral polyneuropathy of unknown etiology and 
claudication suggestive of poor lower extremity perfusion.  

In this case, the Board places greater weight on the opinion 
of the neurology specialist that the cause of the veteran's 
peripheral neuropathy was unknown, even in light of the 
history of shell fragment wounds, than on his primary care 
physician.  Therefore, the weight of evidence does not 
support the veteran's claim that his peripheral neuropathy is 
related to retained shell fragments.

Due to a Service-Connected Psychological Disability

In a detailed letter dated in March 2005, the veteran, 
through his attorney, asserted that his claim had "not been 
adequately developed, because the true issue has not been 
properly characterized."  He contended that his service-
connected psychiatric disability (then characterized as a 
psychophysiological reaction of the central nervous system) 
had manifest itself as a neurological condition.  It was 
requested that he undergo evaluation by a psychologist or 
psychiatrist.

In October 2006, the veteran underwent a mental disorders 
examination.  He had difficulty communicating due to dementia 
and because he was hard of hearing but his wife was able to 
provide some history.  The examiner reported that the veteran 
was fixated on what he believed to be a frozen feet injury 
and repeated the story several times.  He also showed the 
examiner the shrapnel wounds in his legs multiple times, 
seemingly having forgotten that he had already shown them.  

After a mental status examination, the examiner noted that a 
clear diagnosis was difficult because of the veteran's issues 
with dementia and hearing impairment.  The final diagnoses 
included PTSD and vascular dementia.  On the issue of whether 
his peripheral neuropathy symptoms were psychiatric 
manifestations, i.e. conversion disorder as opposed to 
manifestations of an organic pathology, the examiner 
concluded that "it is my opinion that his peripheral 
neuropathy symptoms are not caused or aggravated by or a 
result of any psychiatric condition."

The Board places high probative value to this report as the 
examiner had the claims file for review, specifically 
discussed the relevant findings in the claims file, obtained 
a reported history from the veteran and his wife, and 
conducted a complete mental status examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  

As the clear reading of the opinion that the veteran's 
peripheral neuropathy is not the manifestation of a 
psychiatric disorder and, as no other contradictory evidence 
is of record, the Board finds that the claim for peripheral 
neuropathy due to a service-connected psychiatric disability 
is not supported by the record.

Due to Cold Injury Residuals/Frozen Feet

In an October 2004 VA Form 9, the veteran noted, for the 
first time, that he suffered from frozen feet in 1942 during 
mountain training in West Virginia.  In an April 2006 letter, 
his wife asserted that he participated in West Virginia 
Mountain Training Maneuvers from February to March 1944 and 
that he was treated for frozen feet.  She indicated that he 
was hospitalized for frozen feet while waiting to be sent 
overseas and then hospitalized on the ship to England.  She 
reflected that he had always complained about having pain in 
his legs but they never knew that frozen feet could cause 
peripheral neuropathy.

In October 2006, the veteran underwent a peripheral nerve 
examination.  He related a history of a frostbite injury to 
the feet in 1943 and shrapnel injuries in 1944.  After a 
physical examination, the examiner concluded that it did not 
appear that the shell fragment wound residuals had caused or 
aggravated the veteran's peripheral neuropathy; however, she 
related that it was likely that his cold injury was "at 
least as likely as not the etiology of his peripheral 
neuropathy due to lack of other etiologic factor for this 
diagnosis."  While seeming to support the veteran's claim, 
the Board finds no evidence that the veteran actually 
suffered from frozen feet while on active duty.  

The veteran's attorney argues that the veteran's statements 
as to his frozen feet are entitled to a relaxed evidentiary 
standard because he was a combat veteran.  The provisions of 
38 U.S.C.A. § 1154(b) provide that the Secretary shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  The provisions of § 1154(b) 
do not create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, they aid 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.  
In this case, however, the veteran does not assert that his 
frozen feet are related to combat.  He contends that he 
developed frozen feet during mountain maneuvers in West 
Virginia.  Therefore, the provisions of 38 C.F.R. § 1154(b) 
are not applicable to this claim.


While the veteran has asserted that he developed frozen feet 
during mountain maneuvers, his statements are inconsistent 
with respect to the timing.  Specifically, he has variously 
maintained that the frozen feet occurred in 1942 (10/04 VAF-
9), in 1943 (statement to 10/06 VA examiner), and in 1944 
(4/06 letter from his wife).  The 1942 date is clearly in 
error because the veteran was not on active duty at that 
time.  The 1944 date is most likely because his wife wrote 
that he had frozen feet shortly before he was shipped 
overseas.  His DD-214 reflects that he departed for service 
outside the continental U.S. in May 1944.  Moreover, he was 
overseas in July 1944, when he sustained combat wounds.  

A review of the service medical records indicates that the 
veteran sought treatment in early May 1944 for a one-week 
history of a sore spot on his left in-step.  It was 
apparently incised in the field and dressed but continued to 
get worse.  On May 2, 1944, the area was found to be swollen, 
draining, and painful.  He was hospitalized with the 
diagnosis of abscess, left in-step.  He was treated with hot 
boric acid soaks and the condition improved.  He was 
discharged to duty on May 9th and was shipped out May 12th.  

There is no indication that the sore spot on the veteran's 
in-step, which turned into an abscess, was related in any way 
to frozen feet.  Cold injuries are specific kinds of 
injuries, which require certain types of treatments.  The 
Board finds it significant that there was no reference to a 
cold injury as it related to the veteran's left in-step 
diagnosis and treatment.  

None of the contemporaneous medical records even suggest that 
the veteran's left in-step abscess was related to exposure to 
cold.  In addition, the veteran's in-service complaints were 
not consistent with a cold injury.  Except for the sore spot 
on his in-step, the feet were not cold, hard, white, numb, or 
painful.  Moreover, the abscess was limited to the in-step of 
his left foot and there was no mention of problems with the 
other foot.  Therefore, the evidence does not show that the 
veteran was treated for a cold injury while on active duty.


The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  However, reliance on a veteran's statements renders 
a medical report incredible only if the Board rejects the 
statements of the veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) for the proposition that Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran); 
see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(finding Board may reject medical opinion based on facts 
provided by the veteran previously found to be inaccurate); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (finding Board is 
not bound to accept uncorroborated account of veteran's 
medical history but must assess the credibility and weight of 
the evidence provided by the veteran rejecting it).

Based on the evidence as outlined above, the Board finds that 
the veteran's statements regarding treatment for a cold 
injury to his feet while on active duty are not supported by 
the record.  As the underlying premise of the VA examiner's 
opinion (in-service cold injury) is unsupported by the 
record, the Board finds that the medical opinion based upon 
an unreliable history does not support the veteran's claim.  
Further, the examiner remarked that the cold injury was 
likely the etiology of the veteran's peripheral neuropathy 
"due to lack of other etiological factor for this 
diagnosis."  The uncertainty in the etiology of the 
veteran's peripheral neuropathy cannot support the conclusion 
that it must have been due to unconfirmed in-service 
treatment for frozen feet.  

Next, the Board has considered the veteran's and his wife's 
statements asserting a relationship between his peripheral 
neuropathy and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").

While the veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses, as lay person he is 
not competent to offer opinions on medical diagnosis or 
causation.  With this in mind, the Board finds that it cannot 
accept his opinion as medical evidence as it may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, including the veteran's and his wife's statements, 
the service medical records, post-service treatment records, 
and the VA examination reports, in light of the applicable 
law, and finds that equipoise is not shown and the benefit of 
the doubt rule does not apply.  As the weight of medical 
evidence fails to support the veteran's claim, the Board is 
unable to grant the benefit sought under any theory of 
entitlement.  As such, the claim is denied.

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In June 2001 (secondary to shell fragments), and July 2006 
(due to frozen feet and secondary to psychiatric disability), 
prior to the initial adjudications of the claim, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate the claim.  

He was told, among other things, that he needed to provide 
medical evidence to support his claim, including medical 
opinion from a physician, or other doctors or hospitals where 
he had been treated for peripheral neuropathy.  He was 
informed that VA would attempt to obtain outpatient treatment 
records and other records identified by the veteran.  It was 
also requested that he provide records that pertained to the 
claim that were in his possession or that he obtained from 
other sources. 

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran in January 2003, 
March 2003, and September 2003 (secondary to shell 
fragments), in January 2007 (due to frozen feet), and in 
February 2007 (secondary to psychiatric disability).  He was 
told what the evidence must show to establish entitlement, 
requested that he provide any other records that had not 
already been provided, and that VA would help him obtain 
records.  

The case was subsequently readjudicated in February 2007 and 
March 2007.  The purpose behind the notice requirement has 
been satisfied and the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings.  The RO also provided notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Next, specific VA medical opinions pertinent to 
the issue on appeal were obtained in April 2003, May 2003, 
and October 2006.  Therefore, the available records and 
medical evidence have been obtained in order to made an 
adequate determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Service connection for peripheral neuropathy is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


